                                    UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSEE
                                           AT WINCHESTER

      GERALD GLASNER,                                  )
                                                       )        Case No. 4:18-cv-41
                 Plaintiff,                            )
                                                       )        Judge Travis R. McDonough
      v.                                               )
                                                       )        Magistrate Judge Susan K. Lee
                                              1
      PROTECTIVE STRATEGIES, INC. and                  )
      AKIMA SUPPORT OPERATIONS, INC.,                  )
                                                       )
                 Defendants.                           )


                                         MEMORANDUM OPINION



                Before the Court are cross-motions for summary judgment filed by Defendant Protection

  Strategies, Inc. (“PSI”) and Plaintiff Gerald Glasner (Docs. 27, 31). Also before the Court is

  PSI’s motion to strike Glasner’s reply brief (Doc. 34). For the following reasons, PSI’s motion

  for summary judgment (Doc. 27) will be GRANTED IN PART and DENIED IN PART,

  Glasner’s cross-motion for summary judgment (Doc. 31) will be DENIED, and PSI’s motion to

  strike (Doc. 34) will be DENIED AS MOOT.

           I.    BACKGROUND

                Plaintiff Gerald Glasner worked as a Protective Services Dispatcher (“Dispatcher”) at

  Arnold Air Force Base (“AAFB”) until PSI terminated him in 2017. (Doc. 28-2.) Glasner

  asserts that PSI engaged in unlawful disability and age discrimination in violation of the Age




  1
    In his complaint, Plaintiff Gerald Glasner named “Protective Strategies, Inc.” as a defendant.
  In its pleadings, however, this Defendant refers to itself as “Protection Strategies, Inc.”
  Accordingly, the Court will refer to it as “Protection Strategies, Inc.”


Case 4:18-cv-00041-TRM-SKL Document 39 Filed 08/03/20 Page 1 of 19 PageID #: 1899
  Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq., and the Americans with

  Disabilities Act (“ADA”), 42 U.S.C. § 12111 et seq. when it fired him. (See generally Doc. 22.)

         As part of operating AAFB, the United States Air Force (“USAF”) contracts out certain

  protective services. (See Doc. 28-24, at 1.) Glasner started working in protective services at

  AAFB in 1982. (Doc 28-32, at 21.) Until 2015, Glasner worked for Aerospace Testing Alliance

  (“ATA”), a company that provided protective services under contract with the USAF at AAFB.

  (Id. at 21‒22.) In 2015, the USAF awarded Defendant Akima Support Operations, Inc.

  (“Akima”) a contract to provide protective services and other support services at AAFB. (Doc.

  28-24, at 1.) Akima, in turn, subcontracted with PSI to provide certain protective services at

  AAFB. (Id.; Doc. 28-27, at 7‒10; Doc. 28-32, at 22; Doc. 28-53, at 7‒8.) When the USAF

  awarded the protective-services contract to Akima, PSI retained several ATA employees

  working at AAFB, including Glasner. (Doc. 28-24, at 1; Doc. 28-32, at 22‒23.)

         PSI’s Protective Services Officers (“PSOs”) at AAFB helped enforce federal laws and

  Department of Defense and USAF regulations. (Doc. 28-24, at 2.) They also responded to

  emergencies, disturbances, and alarms at AAFB. (Id.)

         PSO’s had to meet certain physical fitness standards. (See Doc. 28-25, at 5.) According

  to the Performance of Work Statement (“PWS”) provided by the USAF, Akima and PSI were

  required to “adhere to Physical Fitness Standards (PFS) for Protective Services personnel.” (Id.)

  Specifically, the PWS states:

         Incumbent personnel will be “grandfathered” under the PFS covered in the
         International Guards Union of America (IGUA) CBA for the period of 1 year
         from contract start date. All Protective Services personnel hired after contract
         start date will be the Government stipulated PFS as a condition of performing
         Protective Services duties. Effective 1 October 2016 all personnel shall meet the
         government stipulated PFS in order to perform Protective Services duties at
         AEDC Arnold AFB. Government Stipulated PFS (Initially/Annually): Phases:




                                      2
Case 4:18-cv-00041-TRM-SKL Document 39 Filed 08/03/20 Page 2 of 19 PageID #: 1900
         Situps (15 repetitions), push-ups (21 repetitions), and 1.0 mile run/walk (<12
         minutes).

         Performance Standards

         a)      Protective Services personnel must successfully pass all phases of the PFS
                 in order to perform guard duties.

         b)      Guards that do not successfully pass the PFS will be afforded a second
                 attempt to successfully pas the PFS within 30 days. If the individual fails
                 to successfully pass the PFS on the second attempt the individual will not
                 be authorized to perform Protective Services duties on AEDC Arnold
                 AFB.

  (Id.) The union representing the PSOs adopted these standards. (Doc. 28-34, at 31.) The

  International Guards Union, Local 46 (the “Union”), the bargaining representative for non-

  supervisory PSOs at AAFB, entered into a new collective bargaining agreement (the “CBA”)

  with PSI, effective December 1, 2016. (See id.) The CBA adopted the USAF physical fitness

  standards and specified that, “all employees must pass the government stipulated PFS [Physical

  Fitness Standards] during their initial new hire or annual re-evaluation in order to perform

  Security Force duties at AEDC Arnold AFB.” (Id. at 31.) An employee who failed any part of

  the physical fitness standards would not “be authorized to perform Security Force duties on

  AEDC Arnold AFB.” (Id.)

         Based on these requirements, Jason Morrow, Chief of Staff for PSI, avers that satisfying

  the physical fitness standards was required for a PSO to be armed and to perform their duties at

  AAFB. (Doc. 28-24, at 2.) Other PSOs testified they understood compliance with the physical

  fitness standards was a requirement for employment as a PSO at AAFB. (Doc. 28-16, at 12;

  Doc. 28-17, at 7‒8, 10.) Morrow further avers that PSI had no authority to omit or modify the

  USAF-mandated physical fitness standards. (Doc. 28-24, at 4.) Glasner, however, disputes that

  meeting the physical fitness standards was required to carry a weapon at AAFB. (Doc. 28-32, at

  47‒48.) Glasner, as well as other current and former PSOs, testified that, to carry a weapon, a


                                      3
Case 4:18-cv-00041-TRM-SKL Document 39 Filed 08/03/20 Page 3 of 19 PageID #: 1901
  PSO only had to be of good character, pass a weapons and “use of force” class, and qualify with

  his weapon, none of which required meeting the specified fitness standards. (Id.; Doc. 28-16, at

  33‒35; see also Doc. 28-53, at 24.)

         When PSI began providing protective services at AAFB in 2015, Glasner was a “Field

  Training Supervisor (Lead).” (Doc. 28-32, at 10‒13, 54‒56.) Glasner was responsible for

  outside field protective services and dispatch in the operation of the Base Defense Operations

  Center (“BDOC”). (Id.; see also Doc. 28-17, at 11.) Glasner was also responsible for ensuring

  all personnel were mentally and physically fit for duty before issuing them a firearm. (Doc. 28-

  32, at 54‒56.)

         In 2017, PSI engaged in discussions with the USAF and the Union regarding

  reclassification of the “lead” positions that supported dispatch operations. (See Doc. 28-37.) On

  February 15, 2017, Dan Webb, Operations Manager for PSI, and Don Miller, Project Manager

  for PSI, sent a letter to Orville Glenn, President of the Union, summarizing their meeting

  regarding “Completion of the Reclassification of dispatch leads.” (Id.) In the letter, Webb and

  Miller stated:

         The [Union] non-concurred with making the weapons qualification and Physical
         Fitness requirements an option for the BDOC Leads who assume the position on
         March 5, 2017. The current contract Performance Work Statement (PWS) does
         not require “dispatchers” (identified as Leads in the CBA) to be armed in the
         performance of their duties. This is not a negotiable item with the [Union] and
         PSI is making an operational decision to provide Leads with the opportunity to
         remain qualified to carry a firearm and meet the Physical Fitness Requirements or
         chose to no longer meet the requirements to be armed. This option will not affect
         the current pay rate or benefits for these personnel.

  (Doc. 28-37, at 1.) Additionally, a job description for the reclassified Dispatcher position, which

  was attached to Webb and Miller’s letter, stated that an applicant “[m]ust maintain qualification

  with assigned weapons and maintain authorization to be armed,” but it did not state that meeting

  any physical fitness standards was required. (Id. at 3‒4.) Even a portion of the job description


                                      4
Case 4:18-cv-00041-TRM-SKL Document 39 Filed 08/03/20 Page 4 of 19 PageID #: 1902
  entitled “Determination of Essential Functions” did not suggest that passing a physical fitness

  test was required. (Id. at 4‒5.)

         On March 5, 2017, Glasner’s title changed, and he became a Dispatcher assigned to the

  BDOC. (Id. at 61‒63, 81‒85.) According to a job description dated March 14, 2017, a

  Dispatcher’s primary responsibilities include, among other things, to “[e]nsur[e] rapid

  implementation of the security reporting, alerting and communications systems and

  implementation of security operations,” and to “dispatch protective services personnel to ensure

  immediate response, containment and investigation of routine and emergency situations.” (Doc.

  28-57, at 1‒2.) In addition to these responsibilities, other PSOs testified that Dispatchers had to

  support other on-duty PSOs, which required them to perform guard duties and fill in as a field

  PSO when needed due to a shortage of staff. (Doc. 28-16, at 15‒16; Doc. 28-17, at 27‒28.) As

  one PSO testified: “They’re — They’re officers just like we are. They’re — They’re able to

  perform other duties than dispatchers. They could work Test Post. They could work gates.

  They could work outside patrols, inside patrols because basically they all got complete security

  clearance. . . . They’re officers just like I am.” (Doc. 28-17, at 27‒28.) When asked how a

  physical fitness test related to a Dispatcher’s job, Webb testified that a Dispatcher “may have to

  respond depending on a situation and response could require . . . taking cover” and “long periods

  of running.” (Doc. 28-53, at 33.) Despite this testimony, Webb conceded that he was not aware

  of any prior incident at AAFB which required Dispatchers to respond and also testified that

  completing fifteen sit-ups, twenty-one push-ups and a one-mile run was not related to any of

  responsibilities listed on the Dispatcher job description. (Id. at 33‒39.) Glasner also disputes

  that Dispatchers were required to perform field officer responsibilities or guard duties. (Doc. 28-

  32, at 77‒81.) Although Glasner agrees that Dispatchers were primarily responsible for




                                      5
Case 4:18-cv-00041-TRM-SKL Document 39 Filed 08/03/20 Page 5 of 19 PageID #: 1903
  dispatching protective services personnel to ensure immediate response, containment, and

  investigation of emergency situations, he testified that he performed those responsibilities from

  the BDOC office. (Id.) According to Glasner, he “would absolutely be the last person to

  respond to anything” because the Dispatcher was the “center point” who has to stay at the office

  to coordinate an appropriate response to any situation that arose. (Id.)

          On March 29, 2017, Glasner attended his annual physical exam, which included the

  physical fitness test. (See Doc. 28-41.) At the exam, Glasner provided a letter from his personal

  physician, Dr. Paul McCombs, stating:

         This letter is in regards to your permanent restrictions regarding your lumbar
         spinal condition. You may run or jog no more than one mile, but you may not do
         push-ups or sit-ups during physical fitness training. I feel this may cause further
         flare up or even injury you [sic] spine.

  (Doc. 28-19, at 13‒14; Doc. 28-21; Doc. 28-32, at 97‒104; Doc. 28-40.)2 Upon verification that

  Glasner was not cleared to perform the fitness test, PSI declared him unfit for duty, even though

  he had no prior disciplinary incidents or performance or attendance issues. (Doc. 28-1, at 12‒13;

  Doc. 28-6; Doc. 28-27, at 13, 29; Doc. 28-53, at 9, 33‒34, 75‒76.) In addition to the restrictions

  stated in his March 21, 2017 letter, Dr. McCombs testified that Glasner’s restrictions included:

         repetitive lifting, twisting, bending, stooping; shouldn’t lift in excess of 20 pounds
         on any occasion or 10 pounds repetitively. He could sit up for four hours a day,
         stand up for two hours, walk up to two hours with breaks, would require
         approximately four breaks a day at 10 to 15 minutes.

  (Doc. 28-19, at 12‒13; see also Doc. 28-20, at 17.)

          On March 31, 2017, Glasner contacted Tina Davis, PSI’s human resources manager, and

  requested information regarding short-term disability benefits under the CBA. (Doc. 28-32, at


  2
   In October 2001, before Glasner began working for PSI, his doctors performed surgery on his
  back, fusing his L4 and L5 vertebrae. (See Doc. 28-20, at 1, 4.)




                                      6
Case 4:18-cv-00041-TRM-SKL Document 39 Filed 08/03/20 Page 6 of 19 PageID #: 1904
  108‒09; Doc. 28-42.) After receiving Glasner’s application for disability benefits, Davis

  forwarded his application to Lincoln Financial Group (“Lincoln”), the company that issued the

  insurance policy and was responsible for making benefits decisions under the policy. (Doc. 28-

  32, at 109, 113; Doc. 28-43.) Glasner’s application for disability benefits included a form

  completed by Dr. McCombs stating that “[p]ermanent restrictions placed on patient that do not

  allow patient to return to work” and noting that Glasner’s job may not be modified to allow him

  to return to work. (Doc. 28-43, at 4.)

          Lincoln approved Glasner for short-term disability benefits on May 12, 2017, but only

  through June 1, 2017, stating that date represented the recovery period that “has been suggested

  by your physician or the usual and customary recovery period for your disability and

  occupation.” (Doc. 28-44.) As a result, Davis e-mailed Glasner on May 22, 2017, telling him to

  return to work on June 1, 2017. (Id. at 1.) She advised him that if he was unable to return to

  work, he had to provide medical documentation to support his continued disability. (Id.) After

  not receiving a response, Davis again e-mailed Glasner on May 29, 2017:

         I have not received any new medical documentation from [you or your doctor].
         You are due to return to work on 6/1/2017, however before you can return I will
         need a medical release from your physician stating that you are fit to return to
         work. Please provide this no later than 5/31/2017. If you have any questions
         please feel free to contact me.

  (Doc. 28-45, at 1.) Glasner responded:

         Ms. Davis: I have no new medical documentation to send. Please read the
         attached (word format) letter I am sending to Lincoln Financial Tuesday May 30.
         This should clarify any misunderstanding as to why I will not be returning to
         work June 1.

  (Id.) The letter directed to Lincoln states, in relevant part:

         I have a serious medical condition that will not allow me to perform the
         substantial and material duties (essential functions) of my normal occupation as
         determined by the United States Air Force, my employer Protection Strategies,
         Inc. (PSI), the employer’s medical staff Urgent Team in Tullahoma, Tn. and my


                                      7
Case 4:18-cv-00041-TRM-SKL Document 39 Filed 08/03/20 Page 7 of 19 PageID #: 1905
         personal physician Dr. Paul McCombs at Howell Allen Clinic, Nashville, Tn. . . .
         The medical conditions I have are permanent, degenerative in nature, and will
         only progress over time. I am receiving the Epidural Steroid Injections to help
         alleviate pain and discomfort; the injections are not a cure, additional surgery is
         not recommended . . . The Physical Fitness program is a condition of employment
         and is an essential function.

  (Id. at 2.) On May 31, 2017, Davis responded to Glasner’s e-mail:

         Unfortunately, this letter does not provide us with the medical documentation that
         is required to either return to work or to continue with your disability. If your
         intent is to continue your disability status, we will need a doctor’s note stating that
         you are unable to return to work. In addition, if no doctor’s note is received and
         all [paid time off] has been exhausted your absences will be considered unexcused
         and are subject to administrative review and or disciplinary action.

  (Doc. 28-46.)

         When Glasner did not return to work on June 1, 2017, PSI placed him on paid time off

  pending receipt of additional information from his doctor or reconsideration by Lincoln of his

  eligibility for additional disability benefits. (See Doc. 28-1, at 54‒57.) Glasner’s paid time off

  ran out on June 16, 2017, and he did not provide PSI with any additional medical information.

  (Id.) On June 16, 2017, Glasner sent another e-mail to Davis reiterating that his restrictions were

  “permanent” and stating that Dr. McCombs “is not going to issue a note releasing me to return to

  work.” (Doc. 28-48, at 1.)

         On June 23, 2017, Davis again e-mailed Glasner noting that PSI had not received any

  additional documentation from Dr. McCombs and requesting that Glasner provide PSI with

  medical information to support his continued disability leave. (Doc. 28-49, at 1.) Glasner

  provided no additional information in response to this request, but, on June 27, 2017, Glasner

  notified Davis that Lincoln denied his request for additional disability benefits. (Id.)

         After receiving Glasner’s email, Davis met with Morrow and Webb to discuss Glasner’s

  situation. (Doc. 28-1, at 14‒16; Doc. 28-2.) In a memorandum dated June 27, 2017, Davis,

  Webb, and Morrow recommended terminating Glasner because he was unable “to complete the


                                      8
Case 4:18-cv-00041-TRM-SKL Document 39 Filed 08/03/20 Page 8 of 19 PageID #: 1906
  mandatory physical fitness test and return to work” and because he failed to provide additional

  medical documentation supporting his disability claim. (Doc. 28-2, at 2). Glasner disputes that

  he failed to provide adequate medical information to support his continued leave, because his

  May 8, 2017 email with Davis and Webb described permanent restrictions that prevented him

  from returning to work. (Doc. 28-27, at 30‒31; Doc. 31-2, at 377‒80.)

         PSI terminated Glasner’s employment on July 11, 2017. (Doc. 28-3.) According to

  Davis, Webb, and Morrow, at the time of Glasner’s termination, there were no open positions

  that did not require passing the USAF’s physical fitness standards.3 (Doc. 28-1, at 65; Doc. 28-

  27, at 58‒59; Doc. 28-53, at 54-55.) According to Glasner, Jason Coffelt, a thirty-year-old man,

  replaced him as a Dispatcher on April 1, 2017. (Doc. 28-32, at 92.) Nonetheless, Glasner

  testified that he was unaware of any information suggesting that age was a factor in his

  termination. (Id. at 204.)

         Glasner initiated the present action June 29, 2018 (Doc. 1), and filed an amended

  complaint on November 1, 2018 (Doc. 22). In his amended complaint, Glasner asserts claims

  against PSI and Akima4 for violations of the ADA and the ADEA. (Id. at 7‒9.) PSI and Glasner

  have filed cross-motions for summary judgment on Glasner’s claims (Docs. 27, 31), and those

  motions are now ripe for the Court’s review.5



  3
    In opposing PSI’s motion for summary judgment, Glasner’s counsel represents that Glasner
  “does not have adequate information to admit or dispute that, at the time of Plaintiff’s
  termination, there were no open positions that did not require passing the Air Force’s mandated
  physical fitness standards.” (Doc. 31, at 8.)
  4
   Glasner has named both PSI and Akima as defendants. (See Doc. 1.) Although Akima has
  been served (Doc. 11), it has not appeared or otherwise responded to Glasner’s allegations
  against it.
  5
    PSI has also filed a motion to strike Glasner’s reply brief, arguing that it improperly raises a
  new argument for the first time in reply. (Doc. 34.) The Court need not resolve PSI’s motion to
  strike, however, because Glasner’s arguments in his reply brief do not impact the Court’s

                                      9
Case 4:18-cv-00041-TRM-SKL Document 39 Filed 08/03/20 Page 9 of 19 PageID #: 1907
     II.    STANDARD OF LAW

           Summary judgment is proper when “the movant shows that there is no genuine dispute as

   to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

   56(a). The Court views the evidence in the light most favorable to the nonmoving party and

   makes all reasonable inferences in favor of the nonmoving party. Matsushita Elec. Indus. Co.,

   Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Nat’l Satellite Sports, Inc. v. Eliadis Inc.,

   253 F.3d 900, 907 (6th Cir. 2001).

           The moving party bears the burden of demonstrating that there is no genuine dispute as to

   any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Leary v. Daeschner, 349

   F.3d 888, 897 (6th Cir. 2003). The moving party may meet this burden either by affirmatively

   producing evidence establishing that there is no genuine issue of material fact or by pointing out

   the absence of support in the record for the nonmoving party’s case. Celotex, 477 U.S. at 325.

   Once the movant has discharged this burden, the nonmoving party can no longer rest upon the

   allegations in the pleadings; rather, it must point to specific facts supported by evidence in the

   record demonstrating that there is a genuine issue for trial. Chao v. Hall Holding Co., Inc., 285

   F.3d 415, 424 (6th Cir. 2002).

           At summary judgment, the Court may not weigh the evidence; its role is limited to

   determining whether the record contains sufficient evidence from which a jury could reasonably

   find for the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986). A mere

   scintilla of evidence is not enough; the Court must determine whether a fair-minded jury could

   return a verdict in favor of the non-movant based on the record. Id. at 251–52; Lansing Dairy,




   decision on the parties’ cross-motions for summary judgment. Accordingly, PSI’s motion to
   strike (Doc. 34) is DENIED AS MOOT.


                                      10
Case 4:18-cv-00041-TRM-SKL Document 39 Filed 08/03/20 Page 10 of 19 PageID #: 1908
   Inc. v. Espy, 39 F.3d 1339, 1347 (6th Cir. 1994). If not, the Court must grant summary

   judgment. Celotex, 477 U.S. at 323.

           The standard of review when parties file cross-motions for summary judgment is the

   same as when only one party moves for summary judgment. Taft Broad. Co. v. United States,

   929 F.2d 240, 248 (6th Cir. 1991). When there are cross-motions for summary judgment, the

   court must “evaluate each party’s motion on its own merits, taking care in each instance to draw

   all reasonable inferences against the party whose motion is under consideration.” Id. In

   considering cross motions for summary judgment, the court is “not require[d] . . . to rule that no

   fact issue exists.” Begnaud v. White, 170 F.2d 323, 327 (6th Cir. 1948).

    III.    ANALYSIS

               A. Glasner’s ADA Claim

           The parties have filed cross-motions for summary judgment on Glasner’s claim for

   disability discrimination under the ADA. (Doc. 28, at 12‒24; Doc. 31, at 12‒24.) PSI contends

   that the undisputed material facts demonstrate that Glasner’s claim fails as a matter of law.

   (Doc. 28, at 12‒24.) Conversely, Glasner contends that the undisputed facts demonstrate that he

   is entitled to summary judgment on his ADA claim. (Doc. 31, at 12‒24.)

           The ADA forbids employers from discriminating against their employees based on an

   employee’s disability. 42 U.S.C. § 12112(a); see also Moorer v. Baptist Mem’l Health Care

   Sys., 398 F.3d 469, 479 (6th Cir. 2005). “To recover on a claim for discrimination under the

   ADA, a plaintiff must show that he or she (1) is disabled, (2) is otherwise qualified to perform

   the essential functions of the position, with or without accommodation, and (3) suffered an

   adverse employment action because of his or her disability.” Ferrari v. Ford Motor Co., 826

   F.3d 885, 891 (6th Cir. 2016). A plaintiff asserting disability discrimination may prove his case




                                      11
Case 4:18-cv-00041-TRM-SKL Document 39 Filed 08/03/20 Page 11 of 19 PageID #: 1909
   by presenting direct evidence of discrimination—that is, evidence that the employer “relied upon

   the plaintiff’s disability in making its employment decision.”6 Id. In cases with direct evidence

   that the plaintiff suffered an adverse employment action because of his or her disability, the

   plaintiff “bears the burden of establishing that he or she is ‘disabled’” and “‘otherwise qualified’

   for the position despite his or her disability: a) without accommodation from the employer; b)

   with an alleged ‘essential’ job requirement eliminated; or c) with a proposed reasonable

   accommodation.” Id. (quoting Monette v. Elec. Data Sys. Corp., 90 F.3d 1173, 1178 (6th Cir.

   1996)). “Once the plaintiff has established these elements, the employer “bear[s] the burden of

   proving that a challenged job criterion is essential . . . or that a proposed accommodation will

   impose an undue hardship upon the employer.” Id.

          Alternatively, a plaintiff may prove a claim for disability discrimination by offering

   indirect evidence of discrimination and proceeding under the framework established in

   McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Ferrari, 826 F.3d at 891. Under the

   McDonnell Douglas framework, a plaintiff must first establish a prima facie case for disability

   discrimination by proffering evidence that: (1) he is disabled; (2) he was otherwise qualified,

   with or without an accommodation; (3) he suffered an adverse employment decision; (4) the

   defendant knew or had reason to know of his disability; and (5) the position remained open while

   Defendant sought other applicants. Whitfield v. Tennessee, 639 F.3d 253, 259 (6th Cir. 2011). If

   the plaintiff satisfies his burden at the prima facie stage, the burden shifts to the defendant to




   6
     “Direct evidence is evidence that, if believed, ‘requires the conclusion that unlawful
   discrimination was at least a motivating factor in the employer’s actions.’” Thompson v. City of
   Lansing, 410 F. App’x 922, 929 (6th Cir. 2011) (quoting Wexler v. White’s Fine Furniture, Inc.,
   317 F.3d 564, 570 (6th Cir. 2003)). It is “evidence that proves the existence of a fact without
   requiring any inferences.” Rowan v. Lockheed Martin Energy Sys., Inc., 360 F.3d 544, 548 (6th
   Cir. 2004) (citation omitted).


                                      12
Case 4:18-cv-00041-TRM-SKL Document 39 Filed 08/03/20 Page 12 of 19 PageID #: 1910
   offer a legitimate, non-discriminatory reason for its adverse employment action against the

   plaintiff. See Ferrari, 826 F.3d at 894. If the defendant provides a legitimate explanation for the

   decision, then the burden shifts back to Plaintiff, who must then “introduce evidence that the

   proffered explanation is pretextual.” Id. at 892; Blazek v. City of Lakewood, 576 F. App’x 512,

   516 (6th Cir. 2014).

          Under either standard, Glasner bears the initial burden of demonstrating that he was

   “qualified” to perform the essential functions of a Dispatcher with or without a reasonable

   accommodation. An employee is a “qualified individual” if he can perform the essential

   functions of his job with or without a reasonable accommodation. 42 U.S.C. § 12111(8). In

   determining whether a particular function is essential to a position, the ADA directs that:

          consideration shall be given to the employer’s judgment as to what functions of a
          job are essential, and if an employer has prepared a written description before
          advertising or interviewing applicants for the job, this description shall be
          considered evidence of the essential functions of the job.

   Id. Additionally, federal regulations implementing and interpreting the ADA direct that the

   following non-exhaustive list of factors should be considered in determining whether a job

   function is essential to a position: (1) the employer’s judgment; (2) the written job description;

   (3) the amount of time spent performing the function; (4) the consequences of not requiring

   performance of the function; (5) the work experience of past incumbents of the position; and (6)

   the current work experience of incumbents in similar jobs. 29 C.F.R. § 1630(n)(3); Camp v. Bi-

   Lo, LLC, 662 F. App’x 357, 361 (6th Cir. 2016). “Whether a job function is essential is a

   question of fact that is typically not suitable for resolution on a motion for summary judgment.”

   Keith v. Cty. of Oakland, 703 F.3d 918, 926 (6th Cir. 2013).

          In this case, genuine issues of material fact remain as to whether the fitness test set forth

   in the PWS was an essential function of the Dispatcher position. PSI has submitted evidence



                                      13
Case 4:18-cv-00041-TRM-SKL Document 39 Filed 08/03/20 Page 13 of 19 PageID #: 1911
   suggesting that Dispatchers, like Glasner, were considered PSOs that had to perform all duties of

   a field officer, including responding to emergency situations at AAFB, even though they

   performed their primary responsibilities in an office. For example, other PSOs testified that

   Dispatchers had to perform guard duties and fill in as field PSOs when needed due to a shortage

   of staff. (Doc. 28-16, at 15‒16; Doc. 28-17, at 27‒28.) As one PSO testified, “They’re officers

   just like we are.” (Doc. 28-17, at 27‒28.) When asked how a physical fitness test related to a

   Dispatcher’s job, Webb testified that a Dispatcher “may have to respond depending on a

   situation and response could require . . . taking cover” and “long periods of running.” (Doc. 28-

   53, at 33.) Such evidence suggests that PSI considered the fitness test an essential function

   because a certain level of physical fitness was required to respond to emergency situations and to

   otherwise provide protective services at a military installation. By contrast, Glasner has

   submitted evidence suggesting Dispatchers performed primarily administrative tasks in an office

   setting and were unlikely to physically respond to an emergency situation. For example,

   although Glasner agrees that Dispatchers were primarily responsible for dispatching personnel to

   ensure immediate response, containment, and investigation of emergency situations, he testified

   that he performed those responsibilities from the BDOC office and that he would not leave the

   office to perform these duties. (Doc. 28-32, at 77‒81.) According to Glasner, he “would

   absolutely be the last person to respond to anything” because the Dispatcher is the “center point”

   who has to stay at the office to coordinate an appropriate response to any situation that arose.

   (Id.) Glasner’s contention that the fitness standards are not essential functions is further

   corroborated by PSI’s Dispatcher job description stating that a Dispatcher must be authorized to




                                      14
Case 4:18-cv-00041-TRM-SKL Document 39 Filed 08/03/20 Page 14 of 19 PageID #: 1912
   carry a weapon but stating nothing about a physical fitness test.7 (Doc. 28-56, at 3‒6.)

   Moreover, when questioned about the Dispatcher job description, Webb testified that meeting the

   USAF physical fitness standards did not relate to any of the listed responsibilities. (Doc. 28-53,

   at 33‒39.) Such conflicting evidence regarding the employer’s judgment, the written job

   description, the amount of time spent performing particular duties, and the consequences of not

   requiring a physical fitness test demonstrate that genuine issues of material fact remain as to

   whether meeting the physical fitness standards was an essential function of the Dispatcher

   position and whether Glasner could perform the essential functions of the Dispatcher position,

   with or without a reasonable accommodation.8

          PSI also argues that it is entitled to summary judgment because Glasner is unable to

   prove PSI’s reason for terminating him was pretext for disability discrimination. (Doc. 28, at

   23‒24.) However, the pretext inquiry is inappropriate under the facts presented. As the Sixth

   Circuit has explained, “[w]hen an employer acknowledges that it relied upon the plaintiff’s

   handicap in making its employment decision . . . the McDonnell Douglas burden shifting

   approach is unnecessary because the issue of the employer’s intent, the issue for which

   McDonnell Douglas was designed, has been admitted by the defendant . . . and the plaintiff has


   7
     The parties have also presented conflicting evidence regarding whether passing the physical
   fitness test was a requirement to carry a weapon. Morrow averred that satisfying the physical
   fitness standards was required for a PSO to be armed. (Doc. 28-24, at 2.) Glasner, as well as
   other current and former PSOs, however, testified that, to carry a weapon, a PSO only had to be
   of good character, pass a weapons and “use of force” class, and qualify with his weapon, none of
   which required meeting the specified fitness standards. (Id.; Doc. 28-16, at 33‒35; see also Doc.
   28-53, at 24.)
   8
     This remains true even though the physical fitness standards are set forth in the PWS issued by
   the USAF and even though Morrow averred that PSI did not have the authority to modify or
   excuse compliance with these standards. While a jury could consider the PWS evidence that the
   physical fitness standards are an essential function of the Dispatcher position, PSI does not
   provide any authority suggesting that its inclusion in the PWS alone shields it from liability
   under the ADA or that it is dispositive with regard to the essential-function inquiry.


                                      15
Case 4:18-cv-00041-TRM-SKL Document 39 Filed 08/03/20 Page 15 of 19 PageID #: 1913
   direct evidence of discrimination on the basis of his or her disability.” Ferrari, 826 F.3d at 892

   (quoting Monette, 90 F.3d at 1186).

          In this case, PSI relied, at least in part, on Glasner’s disability in deciding to terminate

   him. PSI argues that it terminated Glasner based on his unexcused absences after Lincoln denied

   additional disability benefits and after he exhausted his paid time off. But that argument ignores

   that PSI also declared Glasner unfit for duty because his back injury led to medical restrictions

   against performing sit-ups and push-ups for the physical fitness test. Indeed, Webb, Morrow,

   and Davis stated that they recommended terminating Glasner “due to his inability to complete

   the mandatory physical fitness test and return to work.” (Doc. 28-2, at 2.) Such a statement is

   direct evidence that PSI relied on Glasner’s disability, at least in part, in deciding to terminate

   him. As a result, the direct-evidence framework is more appropriate to resolve the parties’ cross-

   motions for summary judgment. At a minimum, Webb, Morrow, and Davis’s recommendation

   creates a genuine issue of material fact as to whether Glasner suffered an adverse employment

   action because of his disability. Accordingly, the Court will DENY the parties’ cross-motions

   for summary judgment on Glasner’s claim for disability discrimination under the ADA.

                B. Glasner’s ADEA Claim

          PSI has also moved for summary judgment on Glasner’s claims for violation of the

   ADEA, arguing that the undisputed evidence demonstrates his claim for age discrimination fails

   as a matter of law.9 (Doc. 28, at 24‒25.) The ADEA prohibits an employer from failing or

   refusing to hire, discharging or discriminating “against any individual with respect to his

   compensation, terms, conditions, or privileges of employment, because of such individual’s age



   9
    Unlike his claim for violation of the ADA, Glasner has not cross-moved for summary judgment
   on his claim for violation of the ADEA. (See Doc. 31, at 24‒25.)


                                      16
Case 4:18-cv-00041-TRM-SKL Document 39 Filed 08/03/20 Page 16 of 19 PageID #: 1914
   . . . .” 29 U.S.C. § 623(a)(1); Geiger v. Tower Auto., 579 F.3d 614, 620 (6th Cir. 2009). “A

   plaintiff may establish a violation of the ADEA by either direct or circumstantial evidence.” Id.

   “The ultimate question in every employment discrimination case involving a claim of disparate

   treatment is whether the plaintiff was the victim of intentional discrimination.” Schoonmaker v.

   Spartan Graphics Leasing, LLC, 595 F.3d 261, 264 (6th Cir. 2010) (citation and internal

   quotation marks omitted).

          ADEA claims based on circumstantial evidence are also analyzed under the framework

   established in McDonnell Douglas.10 Geiger, 579 F.3d at 622. Under the McDonnell Douglas

   framework, the plaintiff must first establish a prima facie case of age discrimination by

   proffering evidence that: (1) he was a member of a protected class; (2) he suffered an adverse

   employment action; (3) he was qualified for the position held; and (4) he was replaced by

   someone outside of the protected class. Id. at 622. Alternatively, the plaintiff can satisfy the

   fourth prong of the prima facie case by providing evidence that similarly situated, non-protected

   employees were treated differently. Moore v. AMPAC, 645 F. App’x 495, 498 (6th Cir. 2016).

   “The burden of proof at the prima facie stage is minimal.” Seeger v. Cincinnati Bell Tel. Co.,

   LLC, 681 F.3d 274, 283 (6th Cir. 2012) (quoting Dixon v. Gonzales, 481 F.3d 324, 333 (6th Cir.

   2007)); see also Watson v. Ft. Worth Bank & Tr., 487 U.S. 977, 986 (1988) (noting in a disparate

   treatment case that “[t]he burden of proving a prima facie case is not onerous”) (internal

   quotation marks omitted).

          If the plaintiff is successful in satisfying the prima facie case, the defendant must then

   offer a legitimate, non-discriminatory reason that motivated the adverse employment action.




   10
    Glasner does not argue that he has submitted any direct evidence of age discrimination. (See
   Doc. 31, at 24‒25.)


                                      17
Case 4:18-cv-00041-TRM-SKL Document 39 Filed 08/03/20 Page 17 of 19 PageID #: 1915
   Schoonmaker, 595 F.3d at 264. Once the defendant provides a legitimate, nondiscriminatory

   reason for the adverse employment action, the burden shifts back to the plaintiff to demonstrate

   that the defendant’s proffered reason was pretextual. Id. An employee can demonstrate pretext

   by providing evidence that the employer’s reason for terminating him: (1) had no basis in fact;

   (2) did not actually motivate the discharge; or (3) was insufficient to motivate the discharge.

   Segel v. Kimberly-Clark Corp., 473 F. App’x 416, 420 (6th Cir. 2012) (citing Manzer v.

   Diamond Shamrock, 29 F.3d 1078, 1084 (6th Cir. 1994)).

          In this case, even assuming Glasner satisfied his burden at the prima facie stage, he has

   not demonstrated that genuine issues of material fact remain as to whether PSI’s proffered reason

   for terminating him—his failure to return to work following denial of his claim for disability

   benefits and exhaustion of paid time off—was actually pretext for age discrimination. In

   responding to PSI’s motion, Glasner generally asserts that questions of fact remain as to his age-

   discrimination claim because he testified that “there had always been an aura out there that the

   old guys needed to move on.” (Doc. 28-32, at 203.) But, Glasner also testified that he had no

   information to suggest that age was a factor in his termination (id. at 204), and Glasner’s

   subjective beliefs are insufficient to create a genuine issue of material fact as to whether PSI’s

   proffered reason for terminating him was pretext for age discrimination. See Mitchell v. Toledo

   Hosp., 964 F.2d 577, 584 (6th Cir. 1992) (explaining that “subjective beliefs” are “wholly

   insufficient evidence to establish a claim of discrimination as a matter of law”). Glasner also

   suggests that genuine issues of material fact remain because, as of December 2015, there were

   five guys “who previously had lumbar fusion surgery” and only two of those individuals remain

   employed by PSI because one retired, one was denied disability benefits, and PSI declared him

   unfit for duty. (Doc. 28-32, at 191‒92). This evidence, however, does not suggest that PSI’s




                                      18
Case 4:18-cv-00041-TRM-SKL Document 39 Filed 08/03/20 Page 18 of 19 PageID #: 1916
   proffered reason for terminating him was actually pretext for age discrimination. First, Glasner

   does not identify the ages of any of these individuals. Second, evidence that one individual

   voluntarily retired and one was denied disability benefits is insufficient to create a genuine issue

   of material fact as to whether PSI’s reason for terminating him had no basis in fact, did not

   motivate his termination, or was insufficient to motivate his termination. Accordingly, the Court

   will GRANT PSI’s motion for summary judgment on Glasner’s claims for violation of the

   ADEA.

    IV.     CONCLUSION

          For the reasons stated herein, PSI’s motion for summary judgment (Doc. 27) is

   GRANTED IN PART and DENIED IN PART. Glasner’s claim for violation of the ADA is

   hereby DISMISSED WITH PREJUDICE. Glasner’s cross-motion for summary judgment

   (Doc. 31) is DENIED, and PSI’s motion to strike (Doc. 34) is DENIED AS MOOT.

          SO ORDERED.

                                                 /s/ Travis R. McDonough
                                                 TRAVIS R. MCDONOUGH
                                                 UNITED STATES DISTRICT JUDGE




                                      19
Case 4:18-cv-00041-TRM-SKL Document 39 Filed 08/03/20 Page 19 of 19 PageID #: 1917
